PER CURIAM
In August 2009, the Wasco County Circuit Court committed appellant to the state’s Mental Health Division, for a period not to exceed 180 days. In February 2010, just before that period expired, the Umatilla County Circuit Court continued the commitment for a period not to exceed another 180 days. Appellant now appeals the Umatilla County judgment and argues that the record does not establish by clear and convincing evidence that she is still a danger to herself, a danger to others, or unable to provide for her basic needs because of a mental disorder. See ORS 426.307(6); ORS 426.005(l)(e). The state concedes that the evidence in the record is insufficient to continue her involuntary commitment and that the judgment should be reversed. We agree, accept the state’s concession, and reverse.
Reversed.